Citation Nr: 0501663	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-20 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right shoulder, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued a 20 percent evaluation for 
residuals of a shell fragment wound of the right shoulder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran filed a claim for an increased evaluation for 
residuals of a shell fragment wound of the right shoulder in 
October 2002.  In response, the RO sent a VCAA letter in 
October 2002 addressing a claim for service connection.  The 
letter did not describe the evidence required for a claim for 
an increased evaluation, did not specify the responsibilities 
of VA and the veteran with respect to obtaining evidence to 
support the claim, and did not request the veteran to send 
all evidence in his possession that pertained to the claim.

Accordingly, this case is hereby REMANDED for the following 
action:

Send a VCAA letter to the veteran.  The 
letter should notify the veteran of the 
evidence required to show an increased 
evaluation for residuals of a shell 
fragment wound of the right shoulder.  
The letter should identify the evidence 
VA is responsible for obtaining and the 
evidence the veteran is responsible for 
obtaining.  The RO should request that 
the veteran submit all evidence in his 
possession that is relevant to his claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




